


Exhibit 10.16

 

BUILDING MATERIALS CORPORATION OF AMERICA
2001 LONG-TERM INCENTIVE PLAN

 

Amended and Restated Effective as of January 1, 2005

 

INTRODUCTION

 

Building Materials Corporation of America, a Delaware corporation (hereinafter
referred to as the “Corporation”) established the “BUILDING MATERIALS
CORPORATION OF AMERICA 2001 LONG-TERM INCENTIVE PLAN” (hereinafter referred to
as the “Plan”) to permit the grant of Incentive Units (as hereafter defined) to
eligible employees of the Corporation and the Subsidiaries (as hereafter
defined).  The Plan provides for a long term incentive system that supports the
Corporation’s business strategy and emphasizes pay-for performance by tying
reward opportunities to corporate goals.

 

The Plan’s original effective date was December 31, 2000 (the “Effective
Date”).  The Corporation hereby amends and restates the Plan, effective as of
January 1, 2005, to comply with the provisions of Section 409A of the Code
(hereinafter defined) and regulations and guidance issued thereunder
(“Section 409A”).  The Plan shall be interpreted and administered consistent
with this intent and shall apply to all outstanding and prospective Incentive
Unit awards.

 


I.  DEFINITIONS


 

For purposes of this Plan, the following terms shall be defined as follows
unless the context clearly indicates otherwise:

 


(A)          “AFFILIATE” SHALL MEAN ANY MEMBER OF THE GROUP OF CORPORATIONS,
TRADES OR BUSINESSES OR OTHER ORGANIZATIONS COMPRISING THE “CONTROLLED GROUP”
WITH THE CORPORATION.  FOR PURPOSES OF THE FOREGOING, WHETHER AN ENTITY IS
AFFILIATED SHALL BE DETERMINED PURSUANT TO THE CONTROLLED GROUP RULES OF CODE
SECTION 414; HOWEVER, A 50% MINIMUM OWNERSHIP THRESHOLD SHALL BE USED WHEN
APPLYING THE APPLICABLE PROVISIONS OF (A) CODE SECTION 1563 FOR DETERMINING A
CONTROLLED GROUP OF CORPORATIONS UNDER CODE SECTION 414(B), AND (B) TREASURY
REGULATION SECTION 1.414(C)-2 FOR DETERMINING THE TRADES OR BUSINESSES THAT ARE
UNDER COMMON CONTROL UNDER CODE SECTION 414(C).


 


(B)          “BENEFICIARY” SHALL MEAN ONE OR MORE PERSONS, TRUSTS, ESTATES OR
OTHER ENTITIES DESIGNATED BY THE EMPLOYEE IN ACCORDANCE WITH SECTION V THAT ARE
ENTITLED TO RECEIVE PAYMENT OF A GAIN UNDER THIS PLAN UPON THE DEATH OF AN
EMPLOYEE.


 


(C)           “BOARD OF DIRECTORS” OR “BOARD” SHALL MEAN THE BOARD OF DIRECTORS
OF THE CORPORATION. ALL DETERMINATIONS BY THE BOARD SHALL BE MADE IN GOOD FAITH
IN ITS SOLE DISCRETION AND SHALL BE BINDING AND CONCLUSIVE.


 


(D)          “BOOK VALUE” SHALL MEAN, AS OF ANY VALUATION DATE, THE SUM OF
(I) $268,542,680, (II) THE CUMULATIVE CONSOLIDATED NET INCOME OR LOSS OF THE
CORPORATION FOR THE PERIOD JANUARY 1, 2001 THROUGH THE DATE OF DETERMINATION AND
(III) $2,480,625 MULTIPLIED BY

 

1

--------------------------------------------------------------------------------



 


THE NUMBER OF FULL FISCAL QUARTERS OF THE CORPORATION THAT HAVE ENDED AFTER
DECEMBER 31, 2000 BUT ON OR BEFORE THE DATE OF DETERMINATION (SUCH PRODUCT
REPRESENTING A 15% PER ANNUM CREDIT ON THE AGGREGATE DIVIDENDS OR DISTRIBUTIONS
MADE BY THE CORPORATION TO ITS STOCKHOLDERS DURING THE PERIOD OF OCTOBER 1, 1997
THROUGH DECEMBER 31, 2000), AND EXCLUDING, TO THE EXTENT OCCURRING AFTER
DECEMBER 31, 2000, THE IMPACT OF (A) NONRECURRING OPERATING LOSSES, NONRECURRING
OPERATING GAINS AND EXTRAORDINARY ITEMS, EACH AS DETERMINED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, (B) ANY CHARGE INCURRED AFTER
DECEMBER 31, 2000 RELATING TO ASBESTOS-RELATED LIABILITIES, (C) NET AFTER-TAX
GAINS OR LOSSES IN RESPECT OF DISPOSITIONS OF ASSETS BY THE CORPORATION OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS, (D) ANY CHARGES RELATING TO
AMORTIZATION OF GOODWILL AND OTHER INTANGIBLES ARISING FROM THE MANAGEMENT
BUY-OUT OF GAF CORPORATION IN MARCH 1989, AND (E) SUCH OTHER ITEMS AS THE BOARD
OF DIRECTORS MAY DETERMINE TO BE EXTRAORDINARY OR UNUSUAL AND THE IMPACT OF
WHICH SHOULD NOT BE INCLUDED IN CONSOLIDATED NET INCOME OR LOSS, AS THE CASE MAY
BE, FOR THE PURPOSES OF COMPUTING BOOK VALUE. THERE SHALL BE DEDUCTED FROM BOOK
VALUE AN AMOUNT EQUAL TO A 15% PER ANNUM CHARGE ON THE AGGREGATE CAPITAL
CONTRIBUTIONS MADE TO THE CORPORATION BY ITS STOCKHOLDERS DURING THE PERIOD
COMMENCING JANUARY 1, 2001 AND ENDING WITH THE DATE OF DETERMINATION (THE
“PERIOD”), AMOUNTS ACTUALLY RECEIVED BY THE CORPORATION DURING THE PERIOD FOR
SHARES OF ITS CAPITAL STOCK AND, TO THE EXTENT NOT ACTUALLY CHARGED AGAINST THE
NET INCOME OF THE CORPORATION, ON THE OUTSTANDING PRINCIPAL AMOUNT OF LOANS AND
OTHER ADVANCES MADE TO THE CORPORATION BY AFFILIATES (EXCLUDING SUBSIDIARIES OF
THE CORPORATION) DURING THE PERIOD. THERE SHALL BE ADDED TO BOOK VALUE A 15% PER
ANNUM CREDIT ON THE AGGREGATE DIVIDENDS OR DISTRIBUTIONS (INCLUDING REDEMPTION
OF SHARES OF ITS CAPITAL STOCK) MADE BY THE CORPORATION TO ITS STOCKHOLDERS
DURING THE PERIOD AND, TO THE EXTENT INTEREST IS NOT ACTUALLY IMPUTED TO THE
CORPORATION IN RESPECT OF SUCH AMOUNTS, ON THE OUTSTANDING PRINCIPAL AMOUNT OF
LOANS AND OTHER ADVANCES MADE BY THE CORPORATION TO AFFILIATES (EXCLUDING
SUBSIDIARIES OF THE CORPORATION) DURING THE PERIOD. ANY ADJUSTMENTS TO BOOK
VALUE (INCLUDING THE 15% CHARGE AND CREDIT REFERRED TO IN THE PRECEDING TWO
SENTENCES) SHALL TAKE INTO ACCOUNT THE TAX EFFECT, IF ANY, ASSOCIATED THEREWITH.
IF THE CORPORATION’S COMMON STOCK IS CONVERTED INTO OR EXCHANGED FOR OTHER
SECURITIES OR PROPERTY PURSUANT TO A RECAPITALIZATION, STOCK SPLIT, COMBINATION,
REORGANIZATION, MERGER, EXCHANGE OR SIMILAR TRANSACTION, OR IF A SALE OF ALL OR
SUBSTANTIALLY ALL OF, THE COMMON STOCK OF THE CORPORATION SHALL OCCUR OR BE
PENDING, BOOK VALUE, THE INCENTIVE UNITS AND THE TERMS HEREOF SHALL BE MODIFIED
BY THE BOARD OF DIRECTORS IN SUCH MANNER AS IS REASONABLE UNDER THE
CIRCUMSTANCES. ALL DETERMINATIONS BY THE BOARD OF DIRECTORS HEREUNDER SHALL BE
MADE IN GOOD FAITH AND SHALL BE BINDING AND CONCLUSIVE.


 


(E)           “CHANGE IN CONTROL OF THE CORPORATION” SHALL MEAN (I) THE SALE OR
DISPOSITION, IN ONE OR A SERIES OF RELATED TRANSACTIONS DURING A TWELVE-MONTH
PERIOD ENDING ON THE DATE OF THE MOST RECENT TRANSACTION, OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION (WITH ASSETS SOLD OR DISPOSED
HAVING A TOTAL GROSS FAIR MARKET VALUE EQUAL TO OR MORE THAN 75% OF THE TOTAL
GROSS FAIR MARKET VALUE OF ALL ASSETS OWNED DIRECTLY AND INDIRECTLY BY SUCH
ENTITY IMMEDIATELY PRIOR TO SUCH ACQUISITION OR ACQUISITIONS), TO ANY “PERSON”
OR “GROUP” (AS SUCH TERMS ARE DEFINED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “ACT”)) OTHER THAN THE
CORPORATION OR ITS SUBSIDIARIES, OR (II) ANY PERSON OR GROUP, OTHER THAN AN
AFFILIATE, IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13D-3 AND
13D-5 UNDER THE ACT), DIRECTLY OR INDIRECTLY, OF MORE THAN 50% OF THE TOTAL
VOTING POWER OF THE VOTING STOCK OF THE

 

2

--------------------------------------------------------------------------------



 


CORPORATION, INCLUDING BY WAY OF MERGER, CONSOLIDATION OR OTHERWISE, AND AN
AFFILIATE OF THE CORPORATION CEASES TO CONTROL THE BOARD.


 


(F)            “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(G)          “CORPORATION” SHALL HAVE THE MEANING SET FORTH IN THE INTRODUCTION.


 


(H)          “COMMITTEE” SHALL HAVE THE MEANING SET FORTH IN
SECTION II(A) HEREOF.


 


(I)           “DEFAULT FIXED EXERCISE DATE” SHALL MEAN THE INCENTIVE UNIT AWARD
EXPIRATION DATE.


 


(J)            “DEFERRAL AGREEMENT” SHALL MEAN THE AGREEMENT ENTERED INTO BY AN
EMPLOYEE IN ACCORDANCE WITH SECTION IV(H) BELOW.  THE DEFERRAL AGREEMENT MAY BE
IN THE FORM OF ONE OR MORE DOCUMENTS OR ELECTRONIC MEDIA, AS PRESCRIBED BY THE
COMMITTEE.


 


(K)          “DEFERRED COMPENSATION PLAN” SHALL MEAN THE GAF DEFERRED
COMPENSATION PLAN, AS MAY BE AMENDED FROM TIME TO TIME.


 


(L)           “EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH IN THE
INTRODUCTION.


 


(M)          “ELECTED FIXED EXERCISE DATE” SHALL MEAN THE FIXED DATE AN EMPLOYEE
SPECIFIES TO EXERCISE HIS OR HER INCENTIVE UNITS PURSUANT TO SECTION IV(D)(II). 
AN ELECTED FIXED EXERCISE DATE MUST BE ON OR AFTER THE DATE THE INCENTIVE UNITS
VEST AND ON OR PRIOR TO THE AWARD EXPIRATION DATE.


 


(N)          “EMPLOYEE” SHALL MEAN A COMMON-LAW EMPLOYEE OF THE CORPORATION OR
OF ANY AFFILIATE AT A SALARY GRADE OF 12 (OR ITS EQUIVALENT) OR ABOVE.


 


(O)          “EXERCISE AND PAYMENT AGREEMENT” SHALL MEAN THE AGREEMENT ENTERED
INTO BY AN EMPLOYEE IN ACCORDANCE WITH SECTION IV(D)(II).  THE EXERCISE AND
PAYMENT AGREEMENT MAY BE IN THE FORM OF ONE OR MORE DOCUMENTS OR ELECTRONIC
MEDIA, AS PRESCRIBED BY THE COMMITTEE.


 


(P)          “EXPIRATION DATE” SHALL MEAN THE DATE THE INCENTIVE UNIT AWARD
EXPIRES IN ACCORDANCE WITH SECTION IV(G).


 


(Q)          “FINAL VALUE” SHALL HAVE THE MEANING SET FORTH IN
SECTION IV(E) HEREOF.


 


(R)           “GAIN” SHALL MEAN THE EXCESS, IF ANY, OF THE FINAL VALUE OF EACH
INCENTIVE UNIT OVER THE INITIAL VALUE OF SUCH INCENTIVE UNIT, REDUCED BY ANY
WITHHOLDING TAXES UNDER SECTION VI(B).


 


(S)           “GOOD CAUSE” SHALL, WITH RESPECT TO ANY EMPLOYEE, MEAN (I) THE
EMPLOYEE’S WILLFUL OR GROSS MISCONDUCT OR WILLFUL OR GROSS NEGLIGENCE IN THE
PERFORMANCE OF HIS DUTIES FOR THE CORPORATION OR FOR ANY AFFILIATE, (II) THE
EMPLOYEE’S INTENTIONAL OR HABITUAL NEGLECT OF HIS DUTIES FOR THE CORPORATION OR
FOR ANY AFFILIATE, (III) THE EMPLOYEE’S THEFT OR MISAPPROPRIATION OF FUNDS OF
THE CORPORATION OR OF ANY AFFILIATE, FRAUD, CRIMINAL MISCONDUCT,


 


3

--------------------------------------------------------------------------------



 


BREACH OF FIDUCIARY DUTY OR DISHONESTY IN THE PERFORMANCE OF HIS DUTIES ON
BEHALF OF THE CORPORATION OR ANY AFFILIATE OR COMMISSION OF A FELONY, OR CRIME
OF MORAL TURPITUDE OR ANY OTHER CONDUCT REFLECTING ADVERSELY UPON THE
CORPORATION OR ANY AFFILIATE OR (IV) THE EMPLOYEE’S VIOLATION OF ANY COVENANT
NOT TO COMPETE OR NOT TO DISCLOSE CONFIDENTIAL INFORMATION WITH RESPECT TO THE
CORPORATION OR ANY AFFILIATE.


 


(T)           “GOOD REASON” SHALL, WITH RESPECT TO ANY EMPLOYEE, MEAN A CHANGE
OR CHANGES IN THE TERMS OF SUCH EMPLOYEE’S EMPLOYMENT THAT ARE MATERIALLY
ADVERSE TO SUCH EMPLOYEE, INCLUDING CHANGES RELATING TO SALARY AND BONUS, LEVEL
OF RESPONSIBILITY OR LOCATION OF EMPLOYMENT.


 


(U)          “INCENTIVE UNIT” SHALL MEAN A BOOKKEEPING ITEM EQUAL IN VALUE, AS
OF ANY VALUATION DATE, TO (I) THE CORPORATION’S BOOK VALUE DETERMINED AS OF SUCH
VALUATION DATE DIVIDED BY (II) 1,000,010.  THE VALUE OF EACH INCENTIVE UNIT AS
OF A VALUATION DATE AND THE DETERMINATION OF ACCUMULATED COMPREHENSIVE INCOME
AND LOSSES AS OF A VALUATION DATE SHALL EACH BE DETERMINED BY THE BOARD AND MAY
BE ADJUSTED BY THE BOARD IF THE NUMBER OF OUTSTANDING SHARES OF THE
CORPORATION’S COMMON STOCK INCREASES OR DECREASES AT ANY TIME AFTER THE
EFFECTIVE DATE.


 


(V)           “INITIAL VALUE” SHALL HAVE THE MEANING SET FORTH IN
SECTION IV(A) HEREOF.


 


(W)          “PLAN” SHALL HAVE THE MEANING SET FORTH IN THE INTRODUCTION.


 


(X)           “RETIREMENT” SHALL MEAN AN EMPLOYEE’S SEPARATION FROM SERVICE
AFTER (I) HE ATTAINS AGE FIFTY-FIVE (55) AND (II) THE SUM OF HIS AGE AND THE
NUMBER OF HIS YEARS OF SERVICE WITH THE CORPORATION AND/OR ANY AFFILIATE EQUALS
SIXTY (60) OR MORE.  FOR PURPOSES OF DETERMINING YEARS OF SERVICE, SERVICE WITH
PREDECESSORS TO THE CORPORATION AND/OR AFFILIATES SHALL BE CONSIDERED.


 


(Y)           “SECTION 409A” SHALL HAVE THE MEANING SET FORTH IN THE
INTRODUCTION.


 


(Z)           “SEPARATION FROM SERVICE”  SHALL MEAN THE EMPLOYEE’S TERMINATION
OF EMPLOYMENT WITH THE CORPORATION AND ALL AFFILIATES, VOLUNTARILY OR
INVOLUNTARILY, FOR ANY REASON OTHER THAN ON ACCOUNT OF DEATH, OR AS OTHERWISE
PROVIDED BY TREASURY REGULATION SECTION 1.409A-1(H).  HOWEVER, THE EMPLOYEE’S
EMPLOYMENT RELATIONSHIP SHALL BE TREATED AS CONTINUING INTACT WHILE THE
INDIVIDUAL IS ON A MILITARY LEAVE, SICK LEAVE OR OTHER BONA FIDE LEAVE OF
ABSENCE IF THE PERIOD OF SUCH LEAVE DOES NOT EXCEED SIX MONTHS (OR LONGER, IF
REQUIRED BY STATUTE OR CONTRACT).  IF THE PERIOD OF THE LEAVE EXCEEDS SIX MONTHS
AND THE EMPLOYEE’S RIGHT TO REEMPLOYMENT IS NOT PROVIDED EITHER BY STATUTE OR
CONTRACT, THE EMPLOYMENT RELATIONSHIP IS DEEMED TO TERMINATE ON THE FIRST DATE
IMMEDIATELY FOLLOWING SUCH SIX-MONTH PERIOD FOR PURPOSES OF THIS PLAN ONLY.


 


(AA)        “SUBSIDIARY” SHALL MEAN A CORPORATION OR OTHER ENTITY OF WHICH MORE
THAN FIFTY PERCENT (50%) OF THE AGGREGATE OF ITS OUTSTANDING VOTING SECURITIES
ARE OWNED DIRECTLY OR INDIRECTLY BY THE CORPORATION.


 


(BB)        “VALUATION DATE” SHALL MEAN THE LAST DAY OF BUSINESS OF EACH FISCAL
QUARTER OF THE CORPORATION.


 


4

--------------------------------------------------------------------------------



 


(CC)         “VALUE” SHALL MEAN THE VALUE OF EACH INCENTIVE UNIT AS OF A
SPECIFIED DATE, AS DETERMINED ON A CONSISTENT BASIS BY THE COMMITTEE IN ITS SOLE
DISCRETION.


 


II.  ADMINISTRATION


 


(A)          ADMINISTRATION; TERM OF OFFICE; APPOINTMENT OF CHAIRPERSON. THE
PLAN SHALL BE ADMINISTERED BY A COMMITTEE (THE “COMMITTEE”) APPOINTED BY THE
BOARD FROM AMONG THE EMPLOYEES. THE COMMITTEE SHALL BE COMPRISED, UNLESS
OTHERWISE DETERMINED BY THE BOARD, OF THE INDIVIDUALS SERVING AS THE
CORPORATION’S CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER AND VICE
PRESIDENT-HUMAN RESOURCES. EACH MEMBER OF THE COMMITTEE SHALL HOLD OFFICE UNTIL
THE DATE THAT HE OR SHE RESIGNS FROM THE COMMITTEE OR IS REMOVED FROM MEMBERSHIP
ON THE COMMITTEE BY ACTION OF THE BOARD. IN THE EVENT AN INDIVIDUAL FOR ANY
REASON CEASES TO BE A MEMBER OF THE COMMITTEE, THE BOARD SHALL APPOINT ANOTHER
QUALIFIED INDIVIDUAL TO SERVE ON THE COMMITTEE. THE MEMBERS OF THE COMMITTEE
SHALL CHOOSE FROM AMONG THEMSELVES ONE SUCH MEMBER TO SERVE AS CHAIRPERSON OF
THE COMMITTEE.


 


(B)          QUORUM AND MANNER OF ACTING. EXCEPT AS HEREINAFTER PROVIDED, A
MAJORITY OF THE MEMBERS OF THE ENTIRE COMMITTEE SHALL CONSTITUTE A QUORUM FOR
THE TRANSACTION OF BUSINESS AND THE VOTE OF A MAJORITY OF THE COMMITTEE MEMBERS
PRESENT AT THE TIME OF THE VOTE SHALL BE THE ACT OF THE COMMITTEE. IN THE
ABSENCE OF A QUORUM AT ANY MEETING OF THE COMMITTEE, A MAJORITY OF THE COMMITTEE
MEMBERS PRESENT THEREAT MAY ADJOURN SUCH MEETING TO ANOTHER TIME AND PLACE.
NOTICE OF THE TIME AND PLACE OF ANY SUCH ADJOURNED MEETING SHALL BE GIVEN TO THE
COMMITTEE MEMBERS WHO WERE NOT PRESENT AT THE TIME OF THE ADJOURNMENT AND,
UNLESS SUCH TIME AND PLACE WERE ANNOUNCED AT THE MEETING AT WHICH THE
ADJOURNMENT WAS TAKEN, TO THE OTHER COMMITTEE MEMBERS. AT ANY ADJOURNED MEETING
AT WHICH A QUORUM IS PRESENT, ANY BUSINESS MAY BE TRANSACTED WHICH MIGHT HAVE
BEEN TRANSACTED AT THE MEETING AS ORIGINALLY CALLED. IN THE EVENT ANY COMMITTEE
MEMBER IS DISQUALIFIED FROM ACTING ON A SPECIFIC MATTER PURSUANT TO
SECTION II(F) HEREOF, SUCH INDIVIDUAL SHALL NOT BE TAKEN INTO ACCOUNT IN
DETERMINING WHETHER A QUORUM OF THE COMMITTEE EXISTS FOR TAKING ACTION WITH
RESPECT TO SUCH MATTER. THE COMMITTEE MEMBERS SHALL ACT ONLY AS A COMMITTEE AND
THE INDIVIDUAL COMMITTEE MEMBERS SHALL HAVE NO POWER AS SUCH. ALL DECISIONS OF
THE COMMITTEE OR THE BOARD IN THE INTERPRETATION AND ADMINISTRATION OF THE PLAN
SHALL LIE WITHIN ITS SOLE AND ABSOLUTE DISCRETION AND SHALL BE FINAL, CONCLUSIVE
AND BINDING ON ALL PARTIES CONCERNED (INCLUDING, BUT NOT LIMITED TO, EMPLOYEES
AND THEIR BENEFICIARIES OR SUCCESSORS).


 


(C)           ACTION WITHOUT A MEETING. ANY ACTION REQUIRED OR PERMITTED TO BE
TAKEN BY THE COMMITTEE AT A MEETING MAY BE TAKEN WITHOUT A MEETING IF ALL
MEMBERS OF THE COMMITTEE CONSENT IN WRITING TO THE ADOPTION OF A RESOLUTION
AUTHORIZING SUCH ACTION. THE RESOLUTION AND WRITTEN CONSENTS THERETO BY THE
MEMBERS OF THE COMMITTEE SHALL BE FILED WITH THE MINUTES OF THE PROCEEDINGS OF
THE COMMITTEE.


 


(D)          TELEPHONIC PARTICIPATION. ANY ONE OR MORE MEMBERS OF THE COMMITTEE
MAY PARTICIPATE IN A MEETING OF THE COMMITTEE BY MEANS OF A CONFERENCE TELEPHONE
OR SIMILAR COMMUNICATIONS EQUIPMENT ALLOWING ALL PERSONS PARTICIPATING IN THE
MEETING TO HEAR EACH OTHER AT THE SAME TIME. PARTICIPATION BY SUCH MEANS SHALL
CONSTITUTE PRESENCE IN PERSON AT THE MEETING.


 


5

--------------------------------------------------------------------------------



 


(E)           COMPENSATION. MEMBERS OF THE COMMITTEE SHALL NOT BE COMPENSATED
FOR SERVICE AS A COMMITTEE MEMBER.


 


(F)            DISQUALIFICATION. EACH MEMBER OF THE COMMITTEE SHALL BE
DISQUALIFIED FROM ACTING AS SUCH WITH RESPECT TO ALL MATTERS THAT CONCERN SUCH
PERSON INDIVIDUALLY OTHER THAN TO THE EXTENT ALL EMPLOYEES HOLDING INCENTIVE
UNITS ARE AFFECTED UNIFORMLY.


 


(G)          RESPONSIBILITIES OF THE COMMITTEE. EXCEPT TO THE EXTENT
SPECIFICALLY RESERVED HEREIN FOR THE BOARD, THE COMMITTEE SHALL HAVE ALL POWERS,
RESPONSIBILITIES AND DUTIES FOR CONTROLLING AND ADMINISTERING THE PLAN,
INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING:


 


(I)            TO ESTABLISH, AMEND AND ENFORCE CERTAIN RULES, REGULATIONS, AND
PROCEDURES AS IT DEEMS NECESSARY OR PROPER FOR THE EFFICIENT ADMINISTRATION OF
THE PLAN;


 


(II)           TO INTERPRET THE PLAN, WITH ITS INTERPRETATIONS MADE IN GOOD
FAITH TO BE FINAL AND CONCLUSIVE, AND TO DECIDE ALL QUESTIONS CONCERNING THE
PLAN AND CORRECT ANY DEFECT OR OMISSION OR RECONCILE ANY INCONSISTENCY IN THE
PLAN IN THE MANNER AND TO THE EXTENT THE COMMITTEE DEEMS NECESSARY OR DESIRABLE;


 


(III)          TO DETERMINE THE ONGOING ELIGIBILITY OF ANY INDIVIDUAL TO
PARTICIPATE IN THE PLAN, AND TO REQUIRE ANY PERSON TO FURNISH ANY INFORMATION AS
IT MAY REQUEST TO PROPERLY ADMINISTER THE PLAN AS A CONDITION TO THAT PERSON
RECEIVING ANY BENEFIT UNDER THE PLAN;


 


(IV)          TO COMPUTE THE AMOUNT OF BENEFITS THAT ARE PAYABLE TO ANY EMPLOYEE
OR BENEFICIARY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN, AND TO DETERMINE
THE PERSON OR PERSONS TO WHOM THOSE BENEFITS WILL BE PAID; AND


 


(V)           TO AUTHORIZE THE PAYMENT OF BENEFITS FROM THE PLAN IN COMPLIANCE
WITH SECTION 409A.


 


(H)          INDEMNIFICATION.  THE CORPORATION SHALL INDEMNIFY EACH COMMITTEE
MEMBER AGAINST ANY LIABILITY OR LOSS SUSTAINED BY REASON OF ANY ACT OR FAILURE
TO ACT MADE IN GOOD FAITH, INCLUDING, BUT NOT LIMITED TO, THOSE IN RELIANCE ON
CERTIFICATES, REPORTS, TABLES, OPINIONS OR OTHER COMMUNICATIONS FROM ANY COMPANY
OR AGENTS CHOSEN BY THE COMMITTEE IN GOOD FAITH, BUT EXCLUDING THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY MEMBER.  SUCH INDEMNIFICATION SHALL
INCLUDE ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES REASONABLY INCURRED IN
DEFENSE OF ANY ACTION BROUGHT BY REASON OF ANY SUCH ACT OR FAILURE TO ACT.


 


III.  ELIGIBILITY TO PARTICIPATE


 

Each individual who is an Employee shall be initially eligible to participate in
the Plan.  No individual shall automatically be entitled to receive a grant of
Incentive Units solely because he is classified as an Employee.

 

6

--------------------------------------------------------------------------------

 


IV.  INCENTIVE UNITS


 


(A)          GRANT OF INCENTIVE UNITS. THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, GRANT INCENTIVE UNITS TO ANY ONE OR MORE EMPLOYEES.  THE NUMBER OF
INCENTIVE UNITS GRANTED TO EACH EMPLOYEE SHALL BE DETERMINED BY THE COMMITTEE IN
ITS SOLE DISCRETION.  INCENTIVE UNITS MAY ONLY BE GRANTED AS OF A VALUATION
DATE.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION,
SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION IV(B), THE “INITIAL VALUE” OF ANY
INCENTIVE UNIT GRANTED UNDER THIS PLAN SHALL BE EQUAL TO THE VALUE OF SUCH
INCENTIVE UNIT DETERMINED AS OF THE VALUATION DATE ON WHICH SUCH INCENTIVE UNIT
IS GRANTED.


 


(B)          RECAPITALIZATION, ETC. IN THE EVENT THERE IS ANY CHANGE IN THE
OUTSTANDING COMMON STOCK OF THE CORPORATION BY REASON OF ANY MERGER,
REORGANIZATION, RECAPITALIZATION, STOCK SPLIT, STOCK DIVIDEND, COMBINATION OF
SHARES, INCREASE OR DECREASE IN THE NUMBER OF OUTSTANDING SHARES OR OTHERWISE
(INCLUDING THAT A SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ITS COMMON
STOCK SHALL OCCUR OR BE PENDING), THERE SHALL BE SUBSTITUTED FOR, ADDED TO OR
SUBTRACTED FROM EACH INCENTIVE UNIT THEN OUTSTANDING UNDER THE PLAN, THE NUMBER
OF ADDITIONAL OR PARTIAL INCENTIVE UNITS THAT THE BOARD DETERMINES ACCURATELY
REFLECTS THE EFFECT OF SUCH MERGER, REORGANIZATION, RECAPITALIZATION, STOCK
SPLIT, STOCK DIVIDEND, SHARE COMBINATION OR OTHER SUCH EVENT.  LIKEWISE, THE
INITIAL VALUE OF EACH INCENTIVE UNIT SHALL ALSO BE ADJUSTED BY THE BOARD IF IT
DETERMINES IN ITS SOLE DISCRETION THAT SUCH ADJUSTMENT IS APPROPRIATE.  IN THE
EVENT THAT THE CORPORATION ENTERS INTO A TRANSACTION WITH AN AFFILIATE OF THE
CORPORATION, THE BOARD MAY MAKE AN EQUITABLE ADJUSTMENT TO THE INCENTIVE UNITS
IF, IN ITS SOLE DISCRETION, THE BOARD DETERMINES THAT SUCH ADJUSTMENT IS
APPROPRIATE.


 


(C)           VESTING IN INCENTIVE UNITS. THE INCENTIVE UNITS GRANTED TO AN
EMPLOYEE SHALL VEST AS DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION.  IN
THE ABSENCE OF ANY ACTION BY THE COMMITTEE TO SELECT A DIFFERENT VESTING
SCHEDULE, INCENTIVE UNITS SHALL VEST CUMULATIVELY, IN TWENTY PERCENT (20%)
INCREMENTS ANNUALLY AND SUCH VESTING SHALL END UPON THE EMPLOYEE’S
(I) SEPARATION FROM SERVICE FOR ANY REASON WHATSOEVER OR (II) TRANSFER FROM THE
EMPLOYER TO WHOM HE WAS PROVIDING SERVICES AS OF THE DATE HE RECEIVED AN
INCENTIVE UNIT AWARD TO AN AFFILIATE (OTHER THAN A SUBSIDIARY).  NOTWITHSTANDING
THE FOREGOING, TO THE EXTENT NOT PREVIOUSLY CANCELED OR FORFEITED, INCENTIVE
UNITS SHALL BECOME IMMEDIATELY VESTED IF, WITHIN TWELVE (12) MONTHS AFTER A
CHANGE IN CONTROL OF THE CORPORATION, AN EMPLOYEE’S EMPLOYMENT IS TERMINATED
(X) BY THE CORPORATION OR AFFILIATE FOR ANY REASON OTHER THAN GOOD CAUSE, (Y) AS
A RESULT OF DEATH OR PERMANENT DISABILITY, OR (Z) BY THE EMPLOYEE FOR GOOD
REASON.  NOTWITHSTANDING ANY PLAN PROVISION TO THE CONTRARY, IF AN EMPLOYEE
SEPARATES FROM SERVICE FOR GOOD CAUSE, ALL INCENTIVE UNITS SHALL BE IMMEDIATELY
FORFEITED ON THE DATE OF THE EMPLOYEE’S SEPARATION FROM SERVICE.


 


(D)          EXERCISE OF INCENTIVE UNITS; FIXED PAYMENT DATE.


 


(I)            DEFAULT FIXED EXERCISE DATE.  SUBJECT TO SECTIONS IV(D)(II)-(V),
AN EMPLOYEE’S VESTED INCENTIVE UNITS SHALL BE DEEMED TO BE EXERCISED ON THE
DEFAULT FIXED EXERCISE DATE.  RESULTING GAINS SHALL BE PAID IN A LUMP SUM IN THE
NEXT FISCAL QUARTER.  NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY
EXERCISE OCCURRING IN THE LAST FISCAL MONTH OF ANY FISCAL YEAR, RELATED GAINS
SHALL BE PAID

 

7

--------------------------------------------------------------------------------



 


DURING THE FIRST FIFTEEN (15) DAYS OF THE SECOND FISCAL QUARTER FOLLOWING THE
DEFAULT FIXED EXERCISE DATE.


 


(II)           ELECTED FIXED EXERCISE DATE.  NOTWITHSTANDING SECTION IV(D)(I),
THE COMMITTEE, IN ITS SOLE DISCRETION, MAY PERMIT AN EMPLOYEE TO ELECT AN
ELECTED FIXED EXERCISE DATE ON WHICH INCENTIVE UNITS SHALL BE EXERCISED.  GAINS
RESULTING FROM SUCH EXERCISE SHALL BE PAID IN A LUMP SUM IN THE NEXT FISCAL
QUARTER.  NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY EXERCISE OCCURRING
IN THE LAST FISCAL MONTH OF ANY FISCAL YEAR, RELATED GAINS SHALL BE PAID DURING
THE FIRST FIFTEEN (15) DAYS OF THE SECOND FISCAL QUARTER FOLLOWING THE ELECTED
FIXED EXERCISE DATE.  AN ELECTED FIXED EXERCISE DATE MUST BE ON OR AFTER THE
DATE AN INCENTIVE UNIT VESTS AND PRIOR TO THE DEFAULT FIXED EXERCISE DATE.


 

(A)          PROCESS AND TIMING.  TO SELECT AN ELECTED FIXED EXERCISE DATE, THE
EMPLOYEE MUST COMPLETE AND SUBMIT AN EXERCISE AND PAYMENT AGREEMENT TO THE
CORPORATION NO LATER THAN THE END OF THE CALENDAR YEAR PRIOR TO THE YEAR IN
WHICH AN INCENTIVE UNIT IS GRANTED, OR SUCH EARLIER DATE SPECIFIED BY THE
COMMITTEE.  THE EXERCISE AND PAYMENT AGREEMENT SHALL BECOME IRREVOCABLE AS OF
THE END OF SUCH CALENDAR YEAR, OR SUCH EARLIER DATE AS SPECIFIED BY THE
COMMITTEE.  NOTWITHSTANDING THE FOREGOING, AT THE DISCRETION OF THE COMMITTEE,
AN EMPLOYEE MAY SELECT AN ELECTED FIXED EXERCISE DATE WITHIN THIRTY (30) DAYS
AFTER THE INCENTIVE UNIT IS GRANTED, PROVIDED THAT THE EXERCISE AND PAYMENT
AGREEMENT IS SUBMITTED AT LEAST TWELVE (12) MONTHS IN ADVANCE OF THE INCENTIVE
UNIT’S FIRST VESTING DATE.  IN SUCH CASE, THE EXERCISE AND PAYMENT AGREEMENT
SHALL BECOME IRREVOCABLE AS OF THE END OF SUCH THIRTY (30) DAY PERIOD.

 

(B)           SECTION 409A TRANSITION RELIEF.  NOTWITHSTANDING PARAGRAPH (A), ON
OR BEFORE DECEMBER 31, 2008, THE COMMITTEE, IN ITS SOLE DISCRETION, MAY PERMIT
EMPLOYEES TO SELECT OR CHANGE AN ELECTED FIXED EXERCISE DATE FOR PREVIOUSLY
AWARDED INCENTIVE UNITS BY SUBMITTING AN EXERCISE AND PAYMENT AGREEMENT TO THE
CORPORATION CONSISTENT WITH TRANSITION RELIEF PROVIDED BY THE DEPARTMENT OF THE
TREASURY IN NOTICE 2006-79, NOTICE 2007-86 AND PROPOSED REGULATIONS PROMULGATED
UNDER SECTION 409A.  IF AN EMPLOYEE SUBMITS OR CHANGES AN EXERCISE AND PAYMENT
AGREEMENT PURSUANT TO THIS PARAGRAPH (B), THEN THE LAST EXERCISE AND PAYMENT
AGREEMENT VALIDLY IN EFFECT AS OF DECEMBER 31, 2008 SHALL CONTROL AND BE
IRREVOCABLE.

 


(III)          SEPARATION FROM SERVICE.  NOTWITHSTANDING SECTIONS IV(D)(I) AND
IV(D)(II) AND SUBJECT TO SECTION IV(D)(IV), A DEEMED EXERCISE SHALL OCCUR WITH
RESPECT TO VESTED INCENTIVE UNITS ON THE DATE AN EMPLOYEE EXPERIENCES A
SEPARATION FROM SERVICE.  RESULTING GAINS SHALL BE PAID IN A LUMP SUM IN THE
FISCAL QUARTER FOLLOWING THE EMPLOYEE’S SEPARATION FROM SERVICE. 
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY DEEMED EXERCISE OCCURRING IN
THE LAST FISCAL MONTH OF ANY FISCAL YEAR, RELATED GAINS SHALL BE PAID DURING THE
FIRST FIFTEEN (15) DAYS OF THE SECOND FISCAL QUARTER FOLLOWING THE EMPLOYEE’S
SEPARATION FROM SERVICE.  IF

 

8

--------------------------------------------------------------------------------



 


AN EMPLOYEE SEPARATES FROM SERVICE FOR GOOD CAUSE, ALL VESTED AND UNVESTED
INCENTIVE UNITS SHALL BE IMMEDIATELY FORFEITED ON THE DATE OF THE EMPLOYEE’S
SEPARATION FROM SERVICE.


 


(IV)          RETIREMENT.  NOTWITHSTANDING SECTION IV(D)(III), IN THE EVENT OF
AN EMPLOYEE’S RETIREMENT, A DEEMED EXERCISE SHALL OCCUR WITH RESPECT TO VESTED
INCENTIVE UNITS ON A DATE WHICH IS THE EARLIEST OF:  (1) THE FIRST ANNIVERSARY
OF THE EMPLOYEE’S SEPARATION FROM SERVICE, (2) THE EMPLOYEE’S ELECTED FIXED
EXERCISE DATE OR (3) THE DEFAULT FIXED EXERCISE DATE.  RESULTING GAINS SHALL BE
PAID IN A LUMP SUM IN THE FISCAL QUARTER FOLLOWING THE DEEMED EXERCISE DATE. 
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY DEEMED EXERCISE OCCURRING IN
THE LAST FISCAL MONTH OF ANY FISCAL YEAR, RELATED GAINS SHALL BE PAID DURING THE
FIRST FIFTEEN (15) DAYS OF THE SECOND FISCAL QUARTER FOLLOWING THE DEEMED
EXERCISE DATE.


 


(V)           DEATH.  IN THE EVENT OF AN EMPLOYEE’S DEATH, A DEEMED EXERCISE
SHALL OCCUR WITH RESPECT TO VESTED INCENTIVE UNITS ON THE DATE OF THE EMPLOYEE’S
DEATH.  RESULTING GAINS SHALL BE PAID TO THE EMPLOYEE’S BENEFICIARY IN A LUMP
SUM IN THE FIRST FISCAL QUARTER FOLLOWING THE EMPLOYEE’S DEATH.  NOTWITHSTANDING
THE FOREGOING, WITH RESPECT TO ANY DEEMED EXERCISE OCCURRING IN THE LAST FISCAL
MONTH OF ANY FISCAL YEAR, RELATED GAINS SHALL BE PAID TO THE EMPLOYEE’S
BENEFICIARY DURING THE FIRST FIFTEEN (15) DAYS OF THE SECOND FISCAL QUARTER
FOLLOWING THE EMPLOYEE’S DEATH.


 


(VI)          FORFEITURE OF UNVESTED INCENTIVE UNITS.  SUBJECT TO SECTION IV(C),
IN THE EVENT OF AN EMPLOYEE’S SEPARATION FROM SERVICE, DEATH OR TRANSFER TO AN
AFFILIATE (OTHER THAN A SUBSIDIARY), ALL UNVESTED INCENTIVE UNITS SHALL BE
FORFEITED IMMEDIATELY ON THE DATE OF SUCH SEPARATION FROM SERVICE, DEATH OR
TRANSFER.


 


(VII)         TRANSFER TO AN AFFILIATE (OTHER THAN A SUBSIDIARY).  EFFECTIVE
WITH RESPECT TO INCENTIVE UNITS AWARDED ON OR AFTER JANUARY 1, 2009, IN THE
EVENT THAT AN EMPLOYEE TRANSFERS FROM THE EMPLOYER TO WHOM HE WAS PROVIDING
SERVICES AS OF THE DATE HE RECEIVED AN INCENTIVE UNIT AWARD TO AN AFFILIATE
(OTHER THAN A SUBSIDIARY), A DEEMED EXERCISE SHALL OCCUR WITH RESPECT TO VESTED
INCENTIVE UNITS ON THE EMPLOYEE’S TRANSFER DATE.  RESULTING GAINS (INCLUDING ANY
EARNINGS OR LOSSES, AS DESCRIBED BELOW) SHALL BE PAID IN A LUMP SUM AT THE
EARLIEST TIME PAYMENT WOULD OTHERWISE HAVE OCCURRED, APPLYING THE PROVISIONS OF
SECTIONS IV(D)(I)-(V).  UNTIL SUCH TIME AS THE GAINS ARE PAID, THE COMMITTEE, IN
ITS SOLE DISCRETION, MAY PERMIT AN EMPLOYEE TO NOTIONALLY INVEST SUCH GAINS IN
ACCORDANCE WITH SECTION IV(F).


 


(E)           VALUE OF INCENTIVE UNIT UPON EXERCISE.  UPON THE EXERCISE OR
DEEMED EXERCISE OF AN INCENTIVE UNIT, THE EMPLOYEE (OR HIS BENEFICIARY IN THE
EVENT OF THE EMPLOYEE’S DEATH) SHALL RECEIVE FROM THE CORPORATION A CASH PAYMENT
EQUAL TO THE GAIN.


 


(I)            “FINAL VALUE” GENERALLY.  FOR PURPOSES OF CALCULATING THE GAIN,
THE “FINAL VALUE” SHALL EQUAL THE INCENTIVE UNIT VALUE AS OF THE VALUATION DATE
IMMEDIATELY PRECEDING THE EXERCISE DATE OR, IF APPLICABLE, THE VALUE ON THE
VALUATION DATE

 

9

--------------------------------------------------------------------------------



 


COINCIDING WITH THE DATE OF SUCH EXERCISE; PROVIDED THAT IF THE DATE OF SUCH
EXERCISE OR DEEMED EXERCISE IS WITHIN THIRTY (30) DAYS OF THE END OF THE
CORPORATION’S FISCAL QUARTER, THEN THE “FINAL VALUE” SHALL EQUAL THE INCENTIVE
UNIT VALUE AS OF THE VALUATION DATE IMMEDIATELY FOLLOWING THE DATE OF SUCH
EXERCISE OR DEEMED EXERCISE.


 


(II)           “FINAL VALUE” FOR EMPLOYEES TRANSFERRED TO AN AFFILIATE. 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY, FOR PURPOSES OF CALCULATING THE
GAIN IN RELATION TO THE DEEMED EXERCISE OF INCENTIVE UNITS PURSUANT TO
SECTION IV(D)(VII), THE “FINAL VALUE” SHALL EQUAL THE INCENTIVE UNIT VALUE AS OF
THE VALUATION DATE IMMEDIATELY PRECEDING THE EMPLOYEE’S TRANSFER DATE OR, IF
APPLICABLE, THE VALUE ON THE VALUATION DATE COINCIDING WITH THE EMPLOYEE’S
TRANSFER DATE; PROVIDED THAT IF THE DATE OF SUCH TRANSFER IS WITHIN THIRTY (30)
DAYS OF THE END OF THE CORPORATION’S FISCAL QUARTER, THEN THE “FINAL VALUE”
SHALL EQUAL THE INCENTIVE UNIT VALUE AS OF THE VALUATION DATE IMMEDIATELY
FOLLOWING THE EMPLOYEE’S TRANSFER DATE.


 


(III)          “FINAL VALUE” UPON CERTAIN TERMINATIONS FOLLOWING A CHANGE IN
CONTROL.  NOTWITHSTANDING SECTION IV(E)(I), IN THE EVENT AN EMPLOYEE EXPERIENCES
AN INVOLUNTARY TERMINATION OF EMPLOYMENT OTHER THAN FOR GOOD CAUSE OR A
TERMINATION OF EMPLOYMENT FOR GOOD REASON WITHIN TWELVE (12) MONTHS FOLLOWING A
CHANGE IN CONTROL, FOR PURPOSES OF CALCULATING THE GAIN RESULTING FROM A DEEMED
EXERCISE, THE “FINAL VALUE” SHALL EQUAL THE VALUE OF THE INCENTIVE UNIT AS OF
THE FISCAL MONTH ENDED IMMEDIATELY PRECEDING THE CHANGE IN CONTROL, PROVIDED
THAT, NOTWITHSTANDING THE FOREGOING, IN DETERMINING SUCH “FINAL VALUE”, THE
CORPORATION SHALL EXCLUDE ANY NON-CASH CHARGES INCURRED IN CONNECTION WITH THE
CHANGE IN CONTROL WHICH WOULD OTHERWISE HAVE BEEN INCLUDED IN SUCH CALCULATION.


 


(F)            INVESTMENT OF TRANSFERRED EMPLOYEES’ GAINS.  UPON THE DEEMED
EXERCISE OF AN EMPLOYEE’S INCENTIVE UNIT PURSUANT TO SECTION IV(D)(VII), THE
COMMITTEE, IN ITS SOLE DISCRETION, MAY PERMIT THE EMPLOYEE TO MAKE A WRITTEN
ELECTION TO NOTIONALLY INVEST HIS GAIN IN INVESTMENT FUNDS SELECTED BY THE
COMMITTEE.  THE COMMITTEE MAY PROMULGATE RULES AND PROCEDURES GOVERNING
INVESTMENT ELECTIONS UNDER THIS SECTION IV(F).  IF SUCH AN ELECTION IS MADE, THE
COMMITTEE SHALL ESTABLISH A BOOKKEEPING ACCOUNT FOR THE EMPLOYEE TO REFLECT
EARNINGS AND LOSSES ALLOCABLE THERETO AT SUCH TIMES AND IN SUCH MANNER AS SHALL
BE DETERMINED BY THE COMMITTEE.  NOTWITHSTANDING ANY PROVISION IN THE PLAN TO
THE CONTRARY, EARNINGS AND LOSSES BASED ON AN EMPLOYEE’S INVESTMENT ELECTIONS
SHALL BEGIN TO ACCRUE ONLY AS OF THE DATE SUCH EMPLOYEE’S GAIN IS CREDITED TO
HIS ACCOUNT.


 


(G)          EXPIRATION DATE.  OUTSTANDING INCENTIVE UNITS SHALL EXPIRE AT
5:00 P.M. NEW YORK CITY TIME ON THE SIXTH (6TH) ANNIVERSARY OF THE GRANT DATE.


 


(H)          DEFERRAL ELECTION.  EMPLOYEES ELIGIBLE TO PARTICIPATE IN THE
DEFERRED COMPENSATION PLAN MAY ELECT TO CONTRIBUTE UP TO 100% OF THE GAIN, IF
ANY, INTO THE DEFERRED COMPENSATION PLAN ON A PRE-TAX BASIS.  TO MAKE A DEFERRAL
ELECTION, THE EMPLOYEE MUST COMPLETE AND SUBMIT A DEFERRAL AGREEMENT TO THE
CORPORATION NO LATER THAN THE END OF THE CALENDAR YEAR PRIOR TO THE YEAR IN
WHICH AN INCENTIVE UNIT IS GRANTED, OR SUCH EARLIER DATE SPECIFIED BY THE

 

10

--------------------------------------------------------------------------------



 


COMMITTEE.  THE DEFERRAL AGREEMENT SHALL BECOME IRREVOCABLE AS OF THE END OF
SUCH CALENDAR YEAR, OR SUCH EARLIER DATE AS SPECIFIED BY THE COMMITTEE. 
NOTWITHSTANDING THE FOREGOING, AT THE DISCRETION OF THE COMMITTEE, AN EMPLOYEE
MAY COMPLETE AND SUBMIT A DEFERRAL AGREEMENT WITHIN THIRTY (30) DAYS AFTER THE
DATE THE INCENTIVE UNIT IS GRANTED, PROVIDED THAT THE DEFERRAL AGREEMENT IS
SUBMITTED AT LEAST TWELVE (12) MONTHS IN ADVANCE OF THE INCENTIVE UNIT’S FIRST
VESTING DATE.  IN SUCH CASE, THE DEFERRAL AGREEMENT SHALL BECOME IRREVOCABLE AS
OF THE END OF SUCH THIRTY (30) DAY PERIOD.


 


V.  BENEFICIARY DESIGNATION


 


(A)          BENEFICIARY.  EACH EMPLOYEE MAY, AT ANY TIME, DESIGNATE ONE OR MORE
BENEFICIARIES (BOTH PRIMARY AS WELL AS CONTINGENT) TO RECEIVE ANY BENEFITS
PAYABLE UNDER THE PLAN UPON HIS DEATH.  THE BENEFICIARY DESIGNATED UNDER THIS
PLAN MAY BE THE SAME OR DIFFERENT FROM THE BENEFICIARY DESIGNATION UNDER ANY
OTHER PLAN OF THE CORPORATION OR SUBSIDIARY IN WHICH THE EMPLOYEE PARTICIPATES.


 


(B)          BENEFICIARY DESIGNATION; CHANGE.  AN EMPLOYEE SHALL DESIGNATE HIS
BENEFICIARY BY COMPLETING AND SIGNING A BENEFICIARY DESIGNATION FORM ESTABLISHED
BY THE COMMITTEE OR ITS DELEGATE, AND RETURNING IT TO THE COMMITTEE OR ITS
DESIGNATED AGENT.  AN EMPLOYEE MAY CHANGE HIS BENEFICIARY DESIGNATION BY
COMPLETING, SIGNING AND OTHERWISE COMPLYING WITH THE TERMS OF THE BENEFICIARY
DESIGNATION FORM AND THE COMMITTEE’S RULES AND PROCEDURES, AS IN EFFECT FROM
TIME TO TIME.  UPON THE ACCEPTANCE BY THE COMMITTEE OF A NEW BENEFICIARY
DESIGNATION FORM, ALL BENEFICIARY DESIGNATIONS PREVIOUSLY FILED SHALL BE
CANCELED.  THE COMMITTEE SHALL RELY ON THE LAST COMPLETED BENEFICIARY
DESIGNATION FORM FILED BY THE EMPLOYEE AND ACCEPTED BY THE COMMITTEE BEFORE HIS
DEATH.


 


(C)           ACKNOWLEDGMENT.  NO BENEFICIARY DESIGNATION OR CHANGE IN
BENEFICIARY DESIGNATION SHALL BE EFFECTIVE UNTIL ACCEPTED BY THE COMMITTEE OR A
PLAN REPRESENTATIVE.


 


(D)          NO BENEFICIARY DESIGNATION.  IF AN EMPLOYEE FAILS TO DESIGNATE A
BENEFICIARY AS PROVIDED IN THIS SECTION V OR, IF ALL DESIGNATED BENEFICIARIES
PREDECEASE THE EMPLOYEE, THEN THE EMPLOYEE’S DESIGNATED BENEFICIARY SHALL BE
DEEMED TO BE HIS SURVIVING SPOUSE.  IF THE EMPLOYEE LEAVES NO SURVIVING SPOUSE,
PAYMENT SHALL BE MADE TO THE EMPLOYEE’S ESTATE.


 


(E)           DISCHARGE OF OBLIGATIONS.  THE COMPLETE PAYMENT UNDER THE PLAN TO
A BENEFICIARY SHALL FULLY AND COMPLETELY DISCHARGE THE CORPORATION AND ITS
SUBSIDIARIES FROM ALL FURTHER OBLIGATIONS UNDER THIS PLAN WITH RESPECT TO THE
EMPLOYEE.


 


VI.  MISCELLANEOUS PROVISIONS


 


(A)          ASSIGNMENT OR TRANSFER. NO RIGHT TO ANY ACCRUED BUT UNPAID
INCENTIVE UNIT SHALL BE SOLD, ASSIGNED, REDEEMED, PLEDGED, TRANSFERRED OR
OTHERWISE ENCUMBERED BY AN EMPLOYEE EXCEPT BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.


 


(B)          WITHHOLDING TAXES. THE CORPORATION OR THE APPROPRIATE SUBSIDIARY
SHALL HAVE THE RIGHT TO DEDUCT FROM ALL CASH PAYMENTS HEREUNDER ANY FEDERAL,
STATE, LOCAL OR FOREIGN INCOME AND EMPLOYMENT TAXES REQUIRED BY LAW TO BE
WITHHELD WITH RESPECT TO SUCH PAYMENTS.

 

11

--------------------------------------------------------------------------------



 


(C)           COSTS AND EXPENSES. THE COSTS AND EXPENSES OF ADMINISTERING THE
PLAN SHALL BE BORNE BY THE CORPORATION AND SHALL NOT BE CHARGED AGAINST ANY
PARTICULAR AWARD NOR TO ANY EMPLOYEE RECEIVING AN INCENTIVE UNIT BUT SHALL BE
INCLUDED IN THE CORPORATION’S COMPUTATION OF CONSOLIDATED NET INCOME OR LOSS.


 


(D)          FUNDING OF PLAN. THE PLAN SHALL BE UNFUNDED. THE CORPORATION SHALL
NOT BE REQUIRED TO SEGREGATE ANY OF ITS ASSETS TO ASSURE THE PAYMENT OF ANY
INCENTIVE UNIT UNDER THE PLAN. NEITHER THE EMPLOYEES NOR ANY OTHER PERSONS SHALL
HAVE ANY INTEREST IN ANY FUND OR IN ANY SPECIFIC ASSET OR ASSETS OF THE
CORPORATION OR ANY OTHER ENTITY BY REASON OF ANY ACCRUED BUT UNPAID INCENTIVE
UNIT. THE INTERESTS OF EACH EMPLOYEE HEREUNDER ARE UNSECURED AND SHALL BE
SUBJECT TO THE GENERAL CREDITORS OF THE CORPORATION AND THE APPLICABLE
SUBSIDIARIES.


 


(E)           OTHER INCENTIVE PLANS. THE ADOPTION OF THE PLAN DOES NOT PRECLUDE
THE ADOPTION BY APPROPRIATE MEANS OF ANY OTHER INCENTIVE PLAN FOR EMPLOYEES OF
THE CORPORATION OR ANY SUBSIDIARY.


 


(F)            PLURALS AND GENDER. WHERE APPEARING IN THIS PLAN, MASCULINE
GENDER SHALL INCLUDE THE FEMININE AND NEUTER GENDERS, AND THE SINGULAR SHALL
INCLUDE THE PLURAL, AND VICE VERSA, UNLESS THE CONTEXT CLEARLY INDICATES A
DIFFERENT MEANING.


 


(G)          HEADINGS. THE HEADINGS AND SUB-HEADINGS IN THIS PLAN ARE INSERTED
FOR THE CONVENIENCE OF REFERENCE ONLY AND ARE TO BE IGNORED IN ANY CONSTRUCTION
OF THE PROVISIONS HEREOF.


 


(H)          SEVERABILITY. IN CASE ANY PROVISION OF THIS PLAN SHALL BE HELD
ILLEGAL OR VOID, SUCH ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE REMAINING
PROVISIONS OF THIS PLAN, BUT SHALL BE FULLY SEVERABLE, AND THE PLAN SHALL BE
CONSTRUED AND ENFORCED AS IF SAID ILLEGAL OR INVALID PROVISIONS HAD NEVER BEEN
INSERTED HEREIN.


 


(I)           LIMITATIONS ON LIABILITY. NEITHER THE CORPORATION NOR ANY
SUBSIDIARY SHALL BE RESPONSIBLE IN ANY WAY FOR ANY ACTION OR OMISSION OF THE
BOARD, THE COMMITTEE, OR ANY OTHER FIDUCIARIES IN THE PERFORMANCE OF THEIR
DUTIES AND OBLIGATIONS AS SET FORTH IN THIS PLAN. FURTHERMORE, NEITHER THE
CORPORATION NOR ANY SUBSIDIARY SHALL BE RESPONSIBLE FOR ANY ACT OR OMISSION OF
ANY OF THEIR AGENTS, OR WITH RESPECT TO RELIANCE UPON ADVICE OF THEIR COUNSEL,
PROVIDED THAT THE CORPORATION AND/OR THE APPROPRIATE SUBSIDIARY RELIED IN GOOD
FAITH UPON THE ACTION OF SUCH AGENT OR THE ADVICE OF SUCH COUNSEL. NEITHER THE
CORPORATION, ANY SUBSIDIARY, THE BOARD, THE COMMITTEE, NOR ANY AGENTS,
EMPLOYEES, OFFICERS, DIRECTORS OR STOCKHOLDERS OF ANY OF THEM, NOR ANY OTHER
PERSON, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY WITH RESPECT TO THIS PLAN,
EXCEPT AS EXPRESSLY PROVIDED HEREIN.


 


(J)            INCAPACITY. IF THE COMMITTEE SHALL RECEIVE EVIDENCE SATISFACTORY
TO IT THAT A PERSON ENTITLED TO RECEIVE PAYMENT OF, OR EXERCISE, ANY INCENTIVE
UNIT IS, AT THE TIME WHEN SUCH BENEFIT BECOMES PAYABLE, A MINOR, OR IS
PHYSICALLY OR MENTALLY INCOMPETENT TO RECEIVE SUCH INCENTIVE UNIT AND TO GIVE A
VALID RELEASE THEREOF, AND THAT ANOTHER PERSON OR AN INSTITUTION IS THEN
MAINTAINING OR HAS CUSTODY OF SUCH PERSON AND THAT NO GUARDIAN, COMMITTEE OR
OTHER REPRESENTATIVE OF THE ESTATE OF SUCH PERSON SHALL HAVE BEEN DULY
APPOINTED, THE COMMITTEE MAY MAKE PAYMENT OF SUCH INCENTIVE UNIT OTHERWISE
PAYABLE TO

 

12

--------------------------------------------------------------------------------



 


SUCH PERSON TO SUCH OTHER PERSON OR INSTITUTION, INCLUDING A CUSTODIAN UNDER A
UNIFORM GIFTS TO MINORS ACT, OR CORRESPONDING LEGISLATION (WHO SHALL BE AN
ADULT, A GUARDIAN OF THE MINOR OR A TRUST COMPANY), AND THE RELEASE BY SUCH
OTHER PERSON OR INSTITUTION SHALL BE A VALID AND COMPLETE DISCHARGE FOR THE
PAYMENT OR EXERCISE OF SUCH INCENTIVE UNIT.


 


(K)          COOPERATION OF PARTIES. ALL PARTIES TO THIS PLAN AND ANY PERSON
CLAIMING ANY INTEREST HEREUNDER AGREE TO PERFORM ANY AND ALL ACTS AND EXECUTE
ANY AND ALL DOCUMENTS AND PAPERS WHICH ARE NECESSARY OR DESIRABLE FOR CARRYING
OUT THIS PLAN OR ANY OF ITS PROVISIONS.


 


(L)           GOVERNING LAW. ALL QUESTIONS PERTAINING TO THE VALIDITY,
CONSTRUCTION AND ADMINISTRATION OF THE PLAN SHALL BE DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW JERSEY, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES.


 


(M)          NONGUARANTEE OF EMPLOYMENT. NOTHING CONTAINED IN THIS PLAN SHALL BE
CONSTRUED AS A CONTRACT OF EMPLOYMENT BETWEEN THE CORPORATION OR ANY SUBSIDIARY
AND ANY EMPLOYEE, AS A RIGHT OF ANY EMPLOYEE TO BE CONTINUED IN THE EMPLOYMENT
OF THE CORPORATION OR ANY SUBSIDIARY, OR AS A LIMITATION ON THE RIGHT OF THE
CORPORATION OR ANY SUBSIDIARY TO DISCHARGE ANY OF ITS EMPLOYEES, AT ANY TIME,
WITH OR WITHOUT CAUSE.


 


(N)          NOTICES. EACH NOTICE RELATING TO THIS PLAN SHALL BE IN WRITING AND
DELIVERED IN PERSON, BY RECOGNIZED OVERNIGHT COURIER OR BY CERTIFIED MAIL TO THE
PROPER ADDRESS. EXCEPT AS OTHERWISE PROVIDED IN ANY INCENTIVE UNIT AWARD
AGREEMENT WITH RESPECT TO THE EXERCISE THEREUNDER, ALL NOTICES TO THE
CORPORATION OR THE COMMITTEE SHALL BE ADDRESSED TO IT AT GAF-ELK CORPORATION,
14911 QUORUM DRIVE, SUITE 600, DALLAS, TX 75254, ATTN: SENIOR VICE
PRESIDENT-HUMAN RESOURCES. ALL NOTICES TO EMPLOYEES, FORMER EMPLOYEES,
BENEFICIARIES OR OTHER PERSONS ACTING FOR OR ON BEHALF OF SUCH PERSONS SHALL BE
ADDRESSED TO SUCH PERSON AT THE LAST ADDRESS FOR SUCH PERSON MAINTAINED IN THE
CORPORATION’S RECORDS.


 


VII.  AMENDMENT OR TERMINATION OF PLAN


 

The Board may amend the Plan from time to time or suspend or terminate the Plan
at any time. In the event the Plan is terminated for any reason, the vesting,
exercise, and expiration provisions, as described in this Plan, for all
Incentive Units granted up to and including the date of the termination of the
Plan, shall remain in effect.

 

*     *     *

 

IN WITNESS WHEREOF, the duly authorized officer of Building Materials
Corporation of America has executed the Plan, as amended and restated, by the
authority of its Board of Directors, effective as of January 1, 2005.

 

 

BUILDING MATERIALS CORPORATION OF AMERICA

 

 

 

By:

/s/ Jan Jerger-Stevens

 

 

 

 

Title:

Senior Vice-President, Human Resources

 

 

 

 

Date:

December 30, 2008

 

13

--------------------------------------------------------------------------------
